 1   CONSTANGY, BROOKS, SMITH & PROPHETE LLP
     JASMINE L. ANDERSON (SBN 252973)
 2   janderson@constangy.com
     ANDREA N. DONAHUE (SBN 323512)
 3
     adonahue@constangy.com
 4   601 Montgomery Street, Suite 350
     San Francisco, CA 94111
 5   Telephone: (415) 918-3000
 6   Attorneys for Defendant
     ZURICH AMERICAN INSURANCE COMPANY
 7
     JEPPSON & GRIFFIN, LLP
 8   Tory E. Griffin (SBN 186181)
     tgriffin@jeppsongriffinlaw.com
 9
     Marc C. Guedenet (SBN 292868)
10   mguedenet@jeppsongriffinlaw.com
     1478 Stone Point Drive, Suite 100
11   Roseville, CA 95661
     Telephone: (916) 780-7008
12
     Attorneys for Plaintiff
13
     RORY ANGOLD
14

15                                 UNITED STATES DISTRICT COURT

16                                EASTERN DISTRICT OF CALIFORNIA

17   RORY ANGOLD, an individual                        Case No. 2:20-cv-02478-KJM-KJN

18                  Plaintiff,                         [PROPOSED] STIPULATION AND
                                                       PROTECTIVE ORDER RE: DISCOVERY
19           vs.

20   ZURICH AMERICAN INSURANCE
     COMPANY, a New York Corporation; and DOES
21   1-10,

22                  Defendants,

23

24

25   1.      PURPOSES AND LIMITATIONS

26           Disclosure and discovery activity in this action is likely to involve production of

27   confidential, proprietary, or private information for which special protection from public disclosure

28   and from use for any purpose other than prosecuting this litigation may be warranted. Furthermore,
                                                        1
          [PROPOSED] STIPULATION AND                                    Case No. 2:20-cv-0478-KJM-KJN
          PROTECTIVE ORDER RE DISCOVERY
 1   information disclosed during discovery that has not been admitted into evidence is generally

 2   outside of the ambit of public access. Accordingly, the parties hereby stipulate to and petition the

 3   court to enter the following Stipulated Protective Order. The parties acknowledge that this Order

 4   does not confer blanket protections on all disclosures or responses to discovery and that the

 5   protection it affords from public disclosure and use extends only to the limited information or

 6   items that are entitled to confidential treatment under the applicable legal principles.

 7           The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated

 8   Protective Order does not entitle them to file confidential information under seal; Local Rule 141

 9   sets forth the procedures that must be followed and the standards that will be applied when a party
10   seeks permission from the court to file material under seal.
11   2.      DEFINITIONS
12           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
13   information or items under this Order.
14           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
15   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
16   Civil Procedure 26(c). “CONFIDENTIAL” Information or Items shall include, but is not limited
17   to: any sensitive personnel or medical records for former and current employees of Defendant
18   Zurich American Insurance Company (“Defendant”), its affiliates, or subsidiaries; trade secrets;
19   confidential business records, confidential business or financial information (including, but not

20   limited to, company policies, manuals, and handbooks; information related to sales; personnel

21   files; and information related to employee benefits), information regarding confidential business

22   practices, or other confidential research, development, or commercial information (including

23   information implicating privacy rights of third parties), or information otherwise generally

24   unavailable to the public, or which may be privileged or otherwise protected from disclosure under

25   state or federal statutes, court rules, case decisions, or common law.

26           2.3     Counsel (without qualifier): Outside Counsel of Record and In-House Counsel (as

27   well as their support staff).

28
                                                         2
          [PROPOSED] STIPULATION AND                                     Case No. 2:20-cv-0478-KJM-KJN
          PROTECTIVE ORDER RE DISCOVERY
 1          2.5     Designating Party: a Party or Non-Party that designates information or items that it

 2   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

 3          2.6     Disclosure or Discovery Material: all items or information, regardless of the

 4   medium or manner in which it is generated, stored, or maintained (including, among other things,

 5   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

 6   responses to discovery in this matter.

 7          2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

 8   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as

 9   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s
10   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or
11   of a Party’s competitor.
12          2.8     In-House Counsel: attorneys who are employees of a party to this action. In-House
13   Counsel does not include Outside Counsel of Record or any other outside counsel.
14          2.11    Non-Party: any natural person, partnership, corporation, association, or other legal
15   entity not named as a Party to this action.
16          2.12    Outside Counsel of Record: attorneys who are not employees of a party to this
17   action but are retained to represent or advise a party to this action and have appeared in this action
18   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
19          2.13    Party: any party to this action, including all of its officers, directors, employees,

20   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

21          2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

22   Material in this action.

23          2.15    Professional Vendors: persons or entities that provide litigation support services

24   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

25   storing, or retrieving data in any form or medium) and their employees and subcontractors.

26          2.16    Protected Material: any Disclosure or Discovery Material that is designated as

27   “CONFIDENTIAL.”

28
                                                         3
       [PROPOSED] STIPULATION AND                                         Case No. 2:20-cv-0478-KJM-KJN
       PROTECTIVE ORDER RE DISCOVERY
 1          2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 2   Producing Party.

 3   3.     SCOPE

 4          The protections conferred by this Stipulation and Order cover not only Protected Material

 5   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

 6   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 7   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 8   However, the protections conferred by this Stipulation and Order do not cover the following

 9   information: (a) any information that is in the public domain at the time of disclosure to a
10   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a
11   result of publication not involving a violation of this Order, including becoming part of the public
12   record through trial or otherwise; and (b) any information known to the Receiving Party prior to
13   the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained
14   the information lawfully and under no obligation of confidentiality to the Designating Party. Any
15   use of Protected Material at trial shall be governed by a separate agreement or order.
16   4.     DURATION
17          Even after final disposition of this litigation, the confidentiality obligations imposed by this
18   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
19   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

20   and defenses in this action, with or without prejudice; and (2) final judgment herein after the

21   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

22   including the time limits for filing any motions or applications for extension of time pursuant to

23   applicable law.

24   5.     DESIGNATING PROTECTED MATERIAL

25          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

26   Non-Party that designates information or items for protection under this Order must take care to

27   limit any such designation to specific material that qualifies under the appropriate standards. To

28   the extent it is practical to do so, the Designating Party must designate for protection only those
                                                          4
       [PROPOSED] STIPULATION AND                                        Case No. 2:20-cv-0478-KJM-KJN
       PROTECTIVE ORDER RE DISCOVERY
 1   parts of material, documents, items, or oral or written communications that qualify – so that other

 2   portions of the material, documents, items, or communications for which protection is not

 3   warranted are not swept unjustifiably within the ambit of this Order.

 4          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 5   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 6   unnecessarily encumber or retard the case development process or to impose unnecessary expenses

 7   and burdens on other parties) expose the Designating Party to sanctions.

 8          If it comes to a Designating Party’s attention that information or items that it designated for

 9   protection do not qualify for protection at all or do not qualify for the level of protection initially
10   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the
11   mistaken designation.
12          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
13   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
14   Disclosure or Discovery
15          Material that qualifies for protection under this Order must be clearly so designated before
16   the material is disclosed or produced.
17          Designation in conformity with this Order requires:
18          (a)     for information in documentary form (e.g., paper or electronic documents, but
19   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

20   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a

21   portion or portions of the material on a page qualifies for protection, the Producing Party also must

22   clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins) and

23   must specify, for each portion, the level of protection being asserted.

24          A Party or Non-Party that makes original documents or materials available for inspection

25   need not designate them for protection until after the inspecting Party has indicated which material

26   it would like copied and produced. During the inspection and before the designation, all of the

27   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

28   Party has identified the documents it wants copied and produced, the Producing Party must
                                                       5
       [PROPOSED] STIPULATION AND                                     Case No. 2:20-cv-0478-KJM-KJN
       PROTECTIVE ORDER RE DISCOVERY
 1   determine which documents, or portions thereof, qualify for protection under this Order. Then,

 2   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”

 3   legend to each page that contains Protected Material. If only a portion or portions of the material

 4   on a page qualifies for protection, the Producing Party also must clearly identify the protected

 5   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

 6   portion, the level of protection being asserted.

 7          (b)     for testimony given in deposition or in other pretrial or trial proceedings, that the

 8   Designating Party identify on the record, before the close of the deposition, hearing, or other

 9   proceeding, all protected testimony and specify the level of protection being asserted. When it is
10   impractical to identify separately each portion of testimony that is entitled to protection and it
11   appears that substantial portions of the testimony may qualify for protection, the Designating Party
12   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right
13   to have up to 21 days to identify the specific portions of the testimony as to which protection is
14   sought and to specify the level of protection being asserted. Only those portions of the testimony
15   that are appropriately designated for protection within the 21 days shall be covered by the
16   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at
17   the deposition or up to 21 days afterwards if that period is properly invoked, that the entire
18   transcript shall be treated as “CONFIDENTIAL.”
19          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

20   other proceeding to include Protected Material so that the other parties can ensure that only

21   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

22   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

23   shall not in any way affect its designation as “CONFIDENTIAL.”

24          Transcripts containing Protected Material shall have an obvious legend on the title page

25   that the transcript contains Protected Material, and the title page shall be followed by a list of all

26   pages (including line numbers as appropriate) that have been designated as Protected Material and

27   the level of protection being asserted by the Designating Party. The Designating Party shall inform

28   the court reporter of these requirements. Any transcript that is prepared before the expiration of a
                                                       6
       [PROPOSED] STIPULATION AND                                        Case No. 2:20-cv-0478-KJM-KJN
       PROTECTIVE ORDER RE DISCOVERY
 1   21-day period for designation shall be treated during that period as if it had been designated

 2   “CONFIDENTIAL” in its entirety unless otherwise agreed. After the expiration of that period, the

 3   transcript shall be treated only as actually designated.

 4          (c)     for information produced in some form other than documentary and for any other

 5   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

 6   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

 7   portion or portions of the information or item warrant protection, the Producing Party, to the extent

 8   practicable, shall identify the protected portion(s) and specify the level of protection being

 9   asserted.
10          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
11   designate qualified information or items does not, standing alone, waive the Designating Party’s
12   right to secure protection under this Order for such material. Upon timely correction of a
13   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
14   in accordance with the provisions of this Order.
15   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
16          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
17   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
18   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
19   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

20   challenge a confidentiality designation by electing not to mount a challenge promptly after the

21   original designation is disclosed.

22          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

23   by providing written notice of each designation it is challenging and describing the basis for each

24   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

25   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

26   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

27   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

28   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
                                                         7
       [PROPOSED] STIPULATION AND                                         Case No. 2:20-cv-0478-KJM-KJN
       PROTECTIVE ORDER RE DISCOVERY
 1   Party must explain the basis for its belief that the confidentiality designation was not proper and

 2   must give the Designating Party an opportunity to review the designated material, to reconsider the

 3   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

 4   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

 5   has engaged in this meet and confer process first or establishes that the Designating Party is

 6   unwilling to participate in the meet and confer process in a timely manner.

 7           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

 8   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

 9   Local Rule 141.1 within 60 days of the initial notice of challenge or within 30 days of the parties
10   agreeing that the meet and confer process will not resolve their dispute, whichever is earlier. Each
11   such motion must be accompanied by a competent declaration affirming that the movant has
12   complied with the meet and confer requirements imposed in the preceding paragraph. Failure by
13   the Designating Party to make such a motion including the required declaration within 60 days (or
14   30 days, if applicable) shall automatically waive the confidentiality designation for each
15   challenged designation. In addition, the Challenging Party may file a motion challenging a
16   confidentiality designation at any time if there is good cause for doing so, including a challenge to
17   the designation of a deposition transcript or any portions thereof. Any motion brought pursuant to
18   this provision must be accompanied by a competent declaration affirming that the movant has
19   complied with the meet and confer requirements imposed by the preceding paragraph.

20           The burden of persuasion in any such challenge proceeding shall be on the Designating

21   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

22   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

23   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to file

24   a motion to retain confidentiality as described above, all parties shall continue to afford the

25   material in question the level of protection to which it is entitled under the Producing Party’s

26   designation until the court rules on the challenge.

27   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

28
                                                           8
          [PROPOSED] STIPULATION AND                                     Case No. 2:20-cv-0478-KJM-KJN
          PROTECTIVE ORDER RE DISCOVERY
 1          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 2   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 3   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 4   the categories of persons and under the conditions described in this Order. When the litigation has

 5   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 6   DISPOSITION).

 7          Protected Material must be stored and maintained by a Receiving Party at a location and in

 8   a secure manner that ensures that access is limited to the persons authorized under this Order.

 9          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
10   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
11   information or item designated “CONFIDENTIAL” only to:
12          (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as
13   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
14   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
15   Bound” that is attached hereto as Exhibit A;
16          (b)     the officers, directors, and employees (including House Counsel) of the Receiving
17   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19          (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is

20   reasonably necessary for this litigation and who have signed the “Acknowledgment and

21   Agreement to Be Bound” (Exhibit A);

22          (d)     the court and its personnel;

23          (e)     court reporters and their staff, professional jury or trial consultants, and Professional

24   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

26          (f)     during their depositions, witnesses in the action to whom disclosure is reasonably

27   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

28   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                      9
       [PROPOSED] STIPULATION AND                                     Case No. 2:20-cv-0478-KJM-KJN
       PROTECTIVE ORDER RE DISCOVERY
 1   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

 2   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 3   Stipulated Protective Order.

 4           (g)    the author or recipient of a document containing the information or a custodian or

 5   other person who otherwise possessed or knew the information.

 6   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 7           LITIGATION

 8           If a Party is served with a subpoena or a court order issued in other litigation that compels

 9   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
10   must:
11           (a)    promptly notify in writing the Designating Party. Such notification shall include a
12   copy of the subpoena or court order;
13           (b)    promptly notify in writing the Party who caused the subpoena or order to issue in
14   the other litigation that some or all of the material covered by the subpoena or order is subject to
15   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
16   and
17           (c)    cooperate with respect to all reasonable procedures sought to be pursued by the
18   Designating Party whose Protected Material may be affected.
19           If the Designating Party timely seeks a protective order, the Party served with the subpoena

20   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

21   before a determination by the court from which the subpoena or order issued, unless the Party has

22   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

23   expense of seeking protection in that court of its confidential material – and nothing in these

24   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

25   disobey a lawful directive from another court.

26   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

27           LITIGATION

28
                                                        10
          [PROPOSED] STIPULATION AND                                    Case No. 2:20-cv-0478-KJM-KJN
          PROTECTIVE ORDER RE DISCOVERY
 1          (a)     The terms of this Order are applicable to information produced by a Non-Party in

 2   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

 3   connection with this litigation is protected by the remedies and relief provided by this Order.

 4   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

 5   additional protections.

 6          (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-

 7   Party’s confidential information in its possession, and the Party is subject to an agreement with the

 8   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

 9                      1. promptly notify in writing the Requesting Party and the Non-Party that some
10   or all of the information requested is subject to a confidentiality agreement with a Non-Party;
11                      2. promptly provide the Non-Party with a copy of the Stipulated Protective
12   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
13   the information requested; and
14                      3. make the information requested available for inspection by the Non-Party.
15          (c)     If the Non-Party fails to object or seek a protective order from this court within 14
16   days of receiving the notice and accompanying information, the Receiving Party may produce the
17   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
18   seeks a protective order, the Receiving Party shall not produce any information in its possession or
19   control that is subject to the confidentiality agreement with the Non-Party before a determination

20   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense

21   of seeking protection in this court of its Protected Material.

22   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

23          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

24   Material to any person or in any circumstance not authorized under this Stipulated Protective

25   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

26   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

27   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

28
                                                        11
       [PROPOSED] STIPULATION AND                                        Case No. 2:20-cv-0478-KJM-KJN
       PROTECTIVE ORDER RE DISCOVERY
 1   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

 2   Agreement to Be Bound” that is attached hereto as Exhibit A.

 3   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 4            MATERIAL

 5            When a Producing Party gives notice to Receiving Parties that certain inadvertently

 6   produced material is subject to a claim of privilege or other protection, the obligations of the

 7   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 8   is not intended to modify whatever procedure may be established in an e-discovery order that

 9   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
10   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
11   communication or information covered by the attorney-client privilege or work product protection,
12   the parties may incorporate their agreement in the stipulated protective order submitted to the
13   court.
14   12.      MISCELLANEOUS
15            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
16   seek its modification by the court in the future.
17            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective
18   Order, no Party waives any right it otherwise would have to object to disclosing or producing any
19   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

20   Party waives any right to object on any ground to use in evidence of any of the material covered by

21   this Protective Order.

22            12.3   Filing Protected Material. Without written permission from the Designating Party or

23   a court order secured after appropriate notice to all interested persons, a Party may not file in the

24   public record in this action any Protected Material. A Party that seeks to file under seal any

25   Protected Material must comply with Local Rule 141. Protected Material may only be filed under

26   seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue.

27   Pursuant to Local Rule 141, a sealing order will issue only upon a request establishing that the

28   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to
                                                        12
       [PROPOSED] STIPULATION AND                                         Case No. 2:20-cv-0478-KJM-KJN
       PROTECTIVE ORDER RE DISCOVERY
 1   protection under the law. If a Receiving Party's request to file Protected Material under seal

 2   pursuant to Local Rule 141 is denied by the court, then the Receiving Party may file the Protected

 3   Material in the public record pursuant to Local Rule 141 unless otherwise instructed by the court.

 4   13.    FINAL DISPOSITION

 5          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 6   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

 7   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 8   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 9   the Protected Material is returned or destroyed, the Receiving Party must submit a written
10   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
11   by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected Material
12   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
13   abstracts, compilations, summaries or any other format reproducing or capturing any of the
14   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy
15   of their working files, including all pleadings, motion papers, trial, deposition, and hearing
16   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
17   work product, and consultant and expert work product, even if such materials contain Protected
18   Material. Any such archival copies that contain or constitute Protected Material remain subject to
19   this Protective Order as set forth in Section 4 (DURATION).

20   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:

21
                                           Respectfully submitted,
22   DATED: May 6, 2021                    CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
23

24
                                            By: /s/ Andrea N. Donahue
25                                                 Jasmine L. Anderson
                                                   Andrea N. Donahue
26                                                 Attorneys for Defendant
                                                   ZURICH AMERICAN INSURANCE COMPANY
27

28
                                                        13
       [PROPOSED] STIPULATION AND                                       Case No. 2:20-cv-0478-KJM-KJN
       PROTECTIVE ORDER RE DISCOVERY
 1   DATED: May 6, 2021                  Respectfully submitted,
                                         JEPPSON & GRIFFIN, LLP
 2

 3
                                          By:    /s/ Marc C. Guèdenet
 4                                               Tory E. Griffin
 5                                               Marc C. Guedenet
                                                 Attorneys for Plaintiff
 6                                               RORY ANGOLD

 7

 8                                               ORDER
 9   The foregoing stipulation, having been entered and good cause appearing therefore,
10   IT IS SO ORDERED.
11

12   Dated: May 7, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     14
       [PROPOSED] STIPULATION AND                                     Case No. 2:20-cv-0478-KJM-KJN
       PROTECTIVE ORDER RE DISCOVERY
 1                                                EXHIBIT A

 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I,                                     [print or type full name], of _________________

 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5   understand the Stipulation and Protective Order that was issued by the court on [date] in the case

 6   of Rory Angold v. Zurich American Insurance Company, Eastern District of California Case No.

 7   2:20-cv-0478-KJM-KJN.

 8           I agree to comply with and to be bound by all the terms of this Stipulation and Protective

 9   Order and I understand and acknowledge that failure to so comply could expose me to sanctions
10   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
11   manner any information or item that is subject to this Stipulation and Protective Order to any
12   person or entity except in strict compliance with the provision of this Order.
13           I further agree to submit to the jurisdiction of the United States of America, Eastern District
14   of California, for the purpose of enforcing the terms of this Stipulation and Protective Order, even
15   if such enforcement proceedings occur after termination of this action.
16           I hereby appoint                                [print or type full name] of

17                                  [print or type full address and telephone number] as my

18   California agent for service of process in connection with this action or any proceedings

19   related to enforcement of this Stipulation and Protective Order.

20   Date:
21
     City and State where sworn and signed:
22
     Printed name:
23

24   Signature:

25

26

27

28
                                                        15
       [PROPOSED] STIPULATION AND                                        Case No. 2:20-cv-0478-KJM-KJN
       PROTECTIVE ORDER RE DISCOVERY
